Exhibit 10.3

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this

                                     information has been filed separately with
the Securities and Exchange Commission.

AMENDMENT TO SALES AGREEMENT

ANNUITY BASE COMMISSION SCHEDULE

 

Product Name

   Issue
Age    Payout
Options      Purchase Payment      Base
Commission   LSA #
(internal
coding)      Commission
Effective
Date  

FIXED INCOME ANNUITIES

             

Advantage Income

   0-95      All         All       [***]     603n         3/1/2007   

FIXED DEFERRED ANNUITIES*

             

Custom 7

   0-80


0-80

0-80

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    7050         9/1/2012       81-86


81-86

81-86

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    7050         9/1/2012       87-90


87-90

87-90

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    7050         9/1/2012   

Select 5 ‡

   0-80


0-80

0-80

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    3018         10/4/2010       81-86


81-86

81-86

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    3018         10/4/2010       87-90


87-90

87-90

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    3018         10/4/2010   

Edge 7

   0-80


0-80

0-80

     All       $


$

$

10,000 to $49,999.99


50,000 to $99,999.99

100,000 and over

  


  

  

   [***]


[***]

[***]

    7699c         2/25/2013   

Refer to the Chargeback provisions of the Annuity Terms and Conditions.

 

*Base commission applies to initial and subsequent deposits.

‡ If the Contract owner replaces a Select 5 Contract to a new five year term at
any time after the fifth contract year, Company will pay Agency the same rates
as the Base Commission according to new Issue Age. Upon replacement, Company
will issue a new Contract to the Contract owner.

THIS SCHEDULE SUPERSEDES ANY PREVIOUS VERSION OF THE FIXED ANNUITY GRID. THIS
SCHEDULE MAY BE MODIFIED OR CANCELED BY COMPANY AT ANY TIME BY PROVIDING WRITTEN
NOTICE.

 

Chase nonNY Grid – Version 1   Symetra Life Insurance Company  



--------------------------------------------------------------------------------

Portions marked [***] have been omitted pursuant to a Confidential Treatment
Request by Symetra Financial Corporation, this
                                    information has been filed separately with
the Securities and Exchange Commission.

 

ANNUITY INTERNAL REPLACEMENT SCHEDULE

All “from” product must be out of Surrender Charge Period. The “to” product will
start a new Surrender Charge Period. Unless otherwise specified, no like for
like product replacements are allowed. Replacements must comply with state
regulations regarding suitability.

 

“From” Product

  

“To” Product

  

Commission Rate

The Select or Spinnaker Advisor product*

   Any fixed or variable
annuity    Full compensation will be paid according to the terms and conditions
of Agency’s current base annuity schedule for that product.

Any fixed or variable annuity with a contract effective date before 8/1/2004

   Any fixed or variable
annuity    Full compensation will be paid according to the terms and conditions
of Agency’s current base annuity schedule for that product.

Any fixed or variable annuity (including the Select 3, 5 or 7) with a contract
effective date of 8/1/2004 or later

 

(excluding the Select and Spinnaker Advisor products)

   Any fixed or variable
annuity   

•   If the “from” product is less than 10 years old, Agency will be paid a trail
commission monthly, at an annual rate of [***] basis points beginning
immediately.

 

•   If the “from” product is over than 10 years old, Agency will be paid a trail
commission monthly, at an annual rate of [***] basis points beginning
immediately.

 

* Contracts issued prior to, on, and after 8/1/2004 are eligible for
compensation. “Select” does not refer to the Select 3, 5 or 7 products.

FIXED ANNUITIZATION SCHEDULE

Base commissions will be paid on fixed annuitization payouts of fixed contracts,
except on annuitization of contracts originally issued by WM Life Insurance
Company or American States Life Insurance Company, or on annuitization of
Safekey I, II, and III contracts.

Base commissions will be paid as a percentage of the amount applied to an
annuity option, as follows:

 

  •  

Contracts annuitized while in surrender– [***]

 

  •  

Contracts annuitized after the termination of the surrender schedule – [***]

THIS SCHEDULE SUPERSEDES ANY PREVIOUS INTERNAL REPLACEMENT AND FIXED
ANNUITIZATION SCHEDULE OR PROVISIONS.

 

LSA-634m & LSA-655ch 02/2013   Symetra Life Insurance Company  